Citation Nr: 1511154	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-04 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left foot plantar fasciitis.

2.  Entitlement to service connection for disabilities, claimed as fatigue, joint, pain, muscle pain, and sleep disturbances, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to January 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In April 2014, the Veteran testified at a video-conference hearing.  A transcript of the hearing is of record.

The issue of entitlement to disabilities, claimed as fatigue, joint pain, muscle pain and sleep disturbances, to include as due to undiagnosed illness, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 1996 rating decision, the RO denied service connection for left foot plantar fasciitis.

2.  Additional evidence associated with the claims file since the May 1996 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for left foot plantar fasciitis and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's current left foot plantar fasciitis was incurred during active duty service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for left foot plantar fasciitis.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156(a) (2014).

2.  The criteria for service connection for left foot plantar fasciitis have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

A May 2009 VA examination report showed a current diagnosis of left foot plantar fasciitis.  This evidence is new as it was not before the RO at the time of the May 1996 rating decision and it is material as a chronic left foot plantar fasciitis disability was not of record at the time the RO originally denied the claim.  The Board finds the evidence is neither cumulative nor redundant and relates to an unestablished fact necessary to substantiate the claim.  Therefore, it is sufficient to reopen the claim for service connection.

Accordingly, the Board determines that new and material evidence has been submitted and the claim to reopen is granted.  The reopened claim is addressed in the Service Connection section below.

Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran contends that he suffers from left foot plantar fasciitis which began in service.  

The service treatment records show that the Veteran was diagnosed and treated for plantar fasciitis of the left foot on several occasions from 1994 to 1995.


On VA examination March 1996, the Veteran reported that she had difficulty with left foot plantar fasciitis when she had to wear boots during service but now that she was wearing regular shoes, she did not have any symptoms.  Examination of the left foot revealed no evidence of tenderness over the plantar fascia.  The impression was history of left plantar fasciitis, currently asymptomatic.  

The Veteran underwent a VA examination in May 2009.  She complained of constant left foot pain.  Examination of the plantar surface of the left foot revealed slight tenderness.  The diagnosis was left foot plantar fasciitis.  The examiner opined that the Veteran's currently diagnosed left foot plantar fasciitis is not related to the left foot plantar fasciitis during military service.  The rationale provided was that was that while the Veteran did have plantar fasciitis of the left foot while on active duty, she had a normal examination on retirement.  Moreover, there is no mention in the medical records of persistent foot pain.  The examiner noted that in 2005, the Veteran was seen with plantar fasciitis symptoms only for past two months.

The Veteran testified at the April 2014 Board hearing that while she was diagnosed with left foot plantar fasciitis during active duty service, after discharge she did not notice much pain as she was not on her feet as much as she was during service.  However, when she started working again and she was on her feet more she started to notice increased left foot pain. 
  
Service connection is warranted for a disability first incurred in service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Here, the Veteran has a current diagnosis of left foot plantar fasciitis.  The first medical evidence of left foot plantar fasciitis comes from service treatment records.  No reported history of left foot plantar fasciitis prior to service was provided.  The Board acknowledges that the VA examination of record is not supportive of the Veteran's claim, however, the examiner's negative opinion appears to be based on a lack of medical evidence showing a continuity of left foot symptoms. Here, the Veteran has reported that her left foot symptoms are exacerbated during periods of increased activities and are decreased with reduced activity. The Veteran is competent to report on the nature and severity of her left foot symptoms.  As such, the Board finds the Veteran's statements to be of more probative value in this case.    

In sum, the evidence of record shows that the Veteran's left foot plantar fasciitis was incurred in service, and that she has a current disability of left foot plantar fasciitis. Therefore, service connection is warranted for left foot plantar fasciitis.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for left foot plantar fasciitis is reopened.

Entitlement to service connection for left foot plantar fasciitis is granted.


REMAND

The Board finds that additional development is required before the claim of entitlement to service connection for entitlement to disabilities, claimed as fatigue, joint pain, muscle pain and sleep disturbances, to include as due to undiagnosed illness can be decided. 

The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  Therefore, for purposes of entitlement to compensation under 38 C.F.R. § 3.317(d), her status as a Persian Gulf Veteran is confirmed.  Accordingly, the Board is required to consider whether service connection may be warranted under these provisions.  38 C.F.R. § 3.317 (2014).

A VA examination was conducted in February 2009, which addressed the Veteran's claims for service connection for fatigue, joint pain, muscle pain and sleep disturbances.  Following a physical examination, the examiner's impression was insomnia with restless leg syndrome and fatigue and myalgias secondary to significant sleep deprivation.  The etiology of restless leg syndrome was not explained.  Thus, the Board finds that further VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate VA examination to determine the etiology of claimed fatigue, joint pain, muscle pain and sleep disturbances, to include as secondary to restless leg syndrome.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.  Current VA Gulf War Examination Guidelines must be followed.  The examiner should provide the following information:

The examiner should state whether the Veteran's restless leg syndrome (with insomnia, fatigue and myalgias) is attributable to a known clinical diagnosis or causation, or whether there are objective indications of restless leg syndrome disability, including both signs in the medical sense of objective evidence perceptible to an examining physician and other non-medical indicators that are capable of independent verification, and cannot be attributed to known clinical diagnosis. 

If the restless leg syndrome is attributable to a known clinical diagnosis or causation, the examiner should provide an opinion as to whether it is at least as likely as not that any current restless leg syndrome disability is related to disease or injury incurred in active service.

The examiner should comment on the Veteran's competent and credible lay comments regarding the onset of her symptoms during and after service.  The examiner should also note that because the Veteran is competent to attest to these matters since they are within the realm of her firsthand knowledge, the examiner cannot cite the mere absence of any actual treatment in the immediate post-service period as the sole or only reason for disassociating any current disorder from the Veteran's service.  Rather, the examiner should comment on the likelihood the Veteran's type of claimed injuries and reported post-service symptoms are consistent with the current disabilities shown.

The term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination. 

A complete rationale must be given for all opinions and conclusions expressed.

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


